49 F.3d 1482
Ahmad AKBARNIA, individually and as next friend of MerriamAkbarnia, Plaintiff-Appellant,v.Burton DEMING and Jeffrey J. Montolio, Defendants-Appellees.
No. 94-3051.
United States Court of Appeals,Tenth Circuit.
March 23, 1995.

1
Appeal from the United States District Court for the District of Kansas (D.C. No. 93-2369-KHV).


2
Ahmad Akbarnia, pro se.


3
David R. Erickson and Kristopher A. Kuehn, Blackwell, Sanders, Matheny, Weary & Lombardi, Overland Park, KS, for defendants-appellees.


4
Before ANDERSON and HOLLOWAY, Circuit Judges, and DOWNES, District Judge.*


5
DOWNES, District Judge.


6
We have considered the issues raised by the appellants and determined summary judgment was properly granted in this case.  The judgment is therefore AFFIRMED for the reasons given by the district court.1  Akbarnia v. Deming, 845 F.Supp. 788 (D.Kan.1994).



*
 The Honorable William F. Downes, United States District Judge for the District of Wyoming, sitting by designation


1
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist in the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument